In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00103-CV
                                                ______________________________
 
 
                               $1,424.00 IN U.S.
CURRENCY, Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                         On Appeal from the 6th Judicial District Court
                                                             Lamar County, Texas
                                                            Trial
Court No. 76073
 
                                                            
                                      
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Charles
Terrell McClure, appellant, filed his notice of appeal on November 16, 2009. 
            The
clerk’s record was filed December 22, 2009, and the reporter’s record was filed
January 7, 2010.  McClure’s brief was
therefore due February 8, 2010.  When
neither a brief nor a motion to extend time for filing the same had been filed
by March 10, we contacted McClure by letter and informed him that if a brief
had not been filed by March 25, 2010, the appeal would be subject to dismissal
for want of prosecution.  See Tex.
R. App. P. 42.3(b), (c).  
            We
have received no communication from McClure. 
Pursuant to Tex. R. App. P.
42.3(b), we dismiss this appeal for want of prosecution.  
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          April 19, 2010
Date Decided:             April 20, 2010